United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 25, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-50492
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MAURICIO GUZMAN-GUZMAN, also known as Mauricio Garcia-Guzman,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 5:03-CR-247-1
                        --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mauricio Guzman-Guzman (Guzman) pleaded guilty to count 1 of

an indictment charging him with conspiracy to transport illegal

aliens.   The district court deviated from the guideline range by

12 months in sentencing Guzman to a 69-month term of imprisonment

and to a three-year period of supervised release.      Guzman gave

timely notice of his appeal.

     Guzman contends that the district court erred in deviating

upward from the guideline imprisonment range.    See United States

v. Smith, 440 F.3d 704, 707 (5th Cir. 2006).    “A non-Guideline

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50492
                               - 2 -

sentence unreasonably fails to reflect the statutory sentencing

factors where it (1) does not account for a factor that should

have received significant weight, (2) gives significant weight to

an irrelevant or improper factor, or (3) represents a clear error

of judgment in balancing the sentencing factors.”   Id. at 708.

     Guzman complains that the district court failed to express

the reasons for its sentence in writing, contrary to 18 U.S.C.

§ 3553(c)(2).   This contention is not supported by the record.

Written reasons were provided and put under seal.

     Guzman contends that the 12-month deviation created an

unwarranted sentencing disparity between Guzman and defendants

with similar records who were found guilty of similar conduct.

Guzman complains that one of his codefendants, Leonel Guzman-

Guzman (Leonel Guzman), was sentenced within the guidelines

range.   Because Leonel Guzman was not similarly situated, it was

reasonable for the district court to sentence Leonel Guzman

within the guideline range but to deviate from the Guidelines in

sentencing Guzman.   See United States v. Duhon, 440 F.3d 711,

720–21 (5th Cir. 2006), petition for cert. filed (May 18, 2006).

     Guzman also complains that his codefendant, Pascual Zapata-

Torres (Zapata), had a significantly more serious criminal

history category of VI and that Zapata’s behavior was

particularly cruel and abusive, but that the district court

departed downward in sentencing Zapata because Zapata rendered

substantial assistance to the Government.   As Guzman concedes,
                           No. 05-50492
                               - 3 -

this court has recognized the provision of substantial assistance

to the Government as a legitimate reason for distinguishing

between defendants.   See Duhon, 440 F.3d at 720–21.

     AFFIRMED.